Citation Nr: 1112488	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of bronchitis, to include sinus pain and headaches.

2.  Entitlement to service connection for vertigo, claimed as secondary to service-connected tinnitus and hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran testified at an October 2010 videoconference hearing before the undersigned, at the San Antonio VA office.  A hearing transcript is of record.

The Board subsequently remanded the claim for additional development in a November 2010 decision.  The development request has been completed, as discussed below, and the claim is now appropriate for appellate review.

In March 2010, the Veteran submitted a Statement in Support of Claim (VA Form 4138) in which he requested service connection for chronic otitis media, claimed as secondary to wearing hearing aids for his service-connected hearing loss.  The issue of entitlement to service connection for chronic otitis media has thus been raised by the record, but it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for vertigo, claimed as secondary to service-connected tinnitus and hearing loss, is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran has any current residuals of his in-service bronchitis, or that his current headaches and sinus problems are related to, or were incurred in, active military service.


CONCLUSION OF LAW

Residuals of bronchitis, including sinus pain and headaches, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In May 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the May 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the November 2006 rating decision, August 2008 SOC, and November 2008, October 2009, and January 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained outpatient treatment records from the San Antonio VA Medical Center (VAMC) and private treatment records, and the Veteran was afforded a VA examination in May 2008.  The RO also requested the appellant's service treatment records (STRs).  However, a response from the National Personnel Records Center (NPRC) received in February 2006 stated that the Veteran's records were "fire related", and that there were no STRs available.  (This means that, unfortunately, his records may have been lost in an accidental 1973 fire at a records storage center.)  In circumstances such as this, where the original STRs are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, as mentioned above, in a November 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current diagnoses and his symptoms during active service.     

Following the Board's remand, a VA physician reviewed the Veteran's claims file in December 2010 and rendered an opinion regarding the likelihood of a nexus between the Veteran's current disorders and active service.  The doctor's report included extensive analysis of the Veteran's medical records and hearing testimony, and thorough rationale for the opinion given.  Thus, it appears that all development requested by this Board in its November 2010 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
On the Veteran's VA Form 21-526 received in November 2005, he wrote that he believed the bronchitis he experienced in service had caused residual sinus problems and headaches.  

Records from Sheppard Air Force Base (AFB) show that the Veteran sought treatment for a cough of 2 or 3 weeks duration in April 1951, shortly after he entered service.  He was admitted to the hospital with a diagnosis of bronchitis, was given medications including Benadryl and Penicillin, and discharged to duty several days later.    

The Veteran testified at his 2010 Board hearing that he had continued to seek treatment during service for colds, headaches, and similar symptoms.  He was given "all purpose pills" (known as "APCs", for aspirin, phenacetin, and caffeine; a compound formerly used in headache and cold remedies).  As mentioned above, there are no other STRs available, and thus, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, supra, at 367.  The Board will therefore assume for the purpose of this decision that the Veteran did seek treatment for colds and headaches in service, as alleged.  

However, despite the likelihood of loss of some records due to the fire, the Veteran's April 1955 separation examination report was located.  Although it lists a handful of medical problems, it is negative for any complaint or manifestation of headaches or sinus problems.  Examination of the sinuses and lungs is checked on the form as "normal".

Following separation from service, the Veteran testified that, within a month to six weeks after his discharge, he sought treatment with an ear, nose, and throat (ENT) doctor who told him he had sinus problems.  He was given antibiotics.  He said he went to that doctor several more times, and to other doctors who also assessed sinus issues.  There is no documentation of those post-service visits, however.  

The first post-service documentation of headaches is an August 2001 treatment note from Dr. M.T.  The Veteran reported dizzy spells accompanied by headaches, and wondered whether the dizziness was related to an ear problem.  He had not had any colds.  The diagnosis and treatment recommendations, if any, are cut off.  

A February 2003 treatment note from the San Antonio VAMC states that the Veteran complained of sinus congestion and watery, itchy eyes.  The doctor assessed allergic rhinitis, and prescribed Allegra.  

The following month, the Veteran called the doctor and said the current medication was not working, and that he had better results with Claritin.  

In January 2005, the Veteran sought treatment at the Tesoro-Mackie Clinic for facial pain, headaches, facial pressure, sinus trouble, otalgia, sore throat, and nasal congestion.  On physical examination, there was no sinus tenderness, but examination of the ears demonstrated fungal otitis externa and impacted wax bilaterally, which was cleaned out.  There was also Eustachian tube dysfunction with otalgia.  There was a nasal septal deviation to the left, sinusitis, and nasal congestion.  The lateral pharyngeal bands were enlarged, and the Veteran had a sore throat.  The Veteran was put on Zoto drops and was to see a different doctor at the clinic for possible surgery.

In February 2005, the Veteran returned to the clinic after a CT scan, complaining of difficulty breathing.  He also reported headaches and dizziness at times.  The CT scan showed minimal sinusitis, but his primary problem was difficulty breathing due to the nasal septal deviation that was completely occluding the left airway.  The doctor recommended reconstruction and reduction of the turbinate.  An internal nasal reconstruction and inferior turbinate reduction was performed later that month.  The post-operative diagnosis was septal deviation and turbinate dysfunction.

The Veteran continued to follow up with Dr. E.S.M. at the Tesoro-Mackie Clinic following his surgery.  In April 2005, it was noted that he was congested, but was otherwise healing nicely.  There was some post nasal drip.  The following month, he continued to have congestion, and he was diagnosed with allergic rhinitis.  

In November 2005, the Veteran had mild fungal otitis externa as well as allergic rhinitis, the latter of which remained a consistent diagnosis throughout the Tesoro-Mackie Clinic records.

The diagnosis of allergic rhinitis was also listed in an April 2006 VAMC note.  It was noted that the condition was asymptomatic, and controlled with medication.

In January 2007, the Veteran complained of a sore throat and facial pain.  His nose was also noted to be boggy, with allergic rhinitis and headaches.  He was put on a Z-pac, Volsol drops, and Bactroban ointment.  

In August 2007, the Veteran complained of nasal congestion, allergic rhinitis, headaches, facial pain, and sinusitis.  The doctor assessed post nasal drip, allergic rhinitis, headaches, Eustachian tube dysfunction, and facial pain.  He was again placed on a Z-pac, and a Decadron injection was administered.  The Veteran continued to treat at the Tesoro-Mackie Clinic for occasional headaches and allergic rhinitis until November 2008.  

The Veteran was afforded a VA examination by a family care physician in May 2008.  The examiner noted his history of hospitalization in 1951 for bronchitis, and noted no current problems with bronchitis.  The examiner also recorded a history of a septoplasty in 2005 for a deviated septum, and the Veteran stated that, since then, he still had congestion and a runny nose from time to time and required antibiotics on occasion during the past 3 or 4 years.  Physical examination showed no obstruction or polyps in the nostrils, and no deviation of the nasal septum.  The examiner opined that the headaches described by the Veteran were right parietal and occipital, and not frontal or facial pain.  The examiner concluded on that basis that the Veteran's current headaches were not related to sinusitis, and further concluded that there was no connection between his bronchitis and sinusitis.  

The Veteran was afforded another VA examination, by a neurologist, in May 2008.  The examiner noted no specific diagnoses of headaches during service.  The Veteran stated, however, that toward the end of his military career, he had started having headaches and sinus problems.  He said he was found to have an ear infection, and had problems since that time.  He described the headaches as over the top of his head, usually constant in nature.  He also had another type of headache, in which he experienced pain in the right occipital area.  He said he was now having headaches on a daily basis.  He had a history of vertigo and falling as well.  Currently, he was under the care of an ENT physician for his sinus problems.  The examiner opined that one type of headache experienced by the Veteran was related to his sinus disease, and the other type was consistent with an occipital neuralgia.  The examiner concluded it is at least as likely as not that most of the Veteran's headaches are related to the condition he had in the military.  In an addendum to his opinion, the examiner explained that, although there was no specific diagnosis of a headache syndrome in the military, it appeared that the Veteran was having headaches during that time, and since he was evaluated for sinus problems and a severe ear infection at the time of the headaches, the examiner based his diagnosis of headaches solely on his clinical history.  The examiner stated he did not have any proof that the Veteran had an evaluation for them at the time, and his impression was solely based on the history provided by the Veteran.

In a March 2009 letter, Dr. E.S.M. wrote that he recommended that the Veteran get compensation for his hearing and sinusitis problems he had due to his service connection, as it would help him a lot.  He provided no opinion as to whether the sinusitis was related to active service.  

Following the Board's remand, a medical opinion was obtained from an otolaryngologist, Dr. A.H.D., at the San Antonio VAMC.  The dostor reviewed the Veteran's claims file in detail, and concluded that an examination would not add any additional information or benefit in this case.  In reviewing the file, the doctor stated that in his 20 years of private practice one of the common issues he had to address was the "sinus headache," noting that the sinuses are involved in headache type symptoms in only 5 percent of cases.  The doctor said this percentage is even smaller when the headaches are chronic in nature, as described by this Veteran.  The  doctor reviewed the testimony of the Veteran at the 2010 Board hearing regarding his current symptoms, and also noted the negative 1955 separation examination report.  The Veteran's use of APCs for his symptoms during service pointed to the fact that, even then, his symptoms were not sinus related.  This medication, currently known as Fioricet, was a drug commonly used for migraine or stress related headaches.  Given the history of ear symptoms alluded to by the Veteran and the history of facial pain in the absence of documented sinusitis, a condition such as TMJ dysfunction or myofascial pain syndrome of the muscles of mastication is highly suspect.  The history of taking aspirin on a regular basis also points to a similar condition, as non-steroidal anti-inflammatory drugs commonly provide relief of such symptoms.  

The reviewing doctor further noted that the records of Dr. E.S.M. demonstrated the treated ear conditions to be predominantly a fungal otitis externa.  He further noted the CT and septoplasty performed in 2005, and that, from February to November 2005, Dr. E.S.M. placed the Veteran on antibiotics only 3 times.  Further, there was no diagnosis of sinusitis.  Even on the occasions when the Veteran was placed on antibiotics in April, August, and September 2007, there was no diagnosis of sinusitis.  Given the lack of a diagnosis of sinusitis by Dr. E.S.M., as well as his listing of headaches as a diagnosis, the reviewer said it can be reasonably assumed that Dr. E.S.M. did not believe the Veteran's symptoms of headaches or facial pain were due to sinus disease.  In fact, after obtaining the CT scan of the sinuses prior to the nasal septal surgery, Dr. E.S.M. opted not to address the minimal sinus mucosal thickening seen on the CT scan, further showing that he was not concerned that the Veteran's symptoms were sinus related.

The reviewer concluded that there has been no clear diagnosis of chronic sinusitis documented at any point in time.  In addition, given that sinusitis has a 5 percent chance of causing headache type symptoms, as well as the fact that a patient with chronic sinusitis generally loses the acute symptoms of sinusitis, as well as an attached medical stating that sinusitis which does result in headache pain should be relieved by a course of antibiotics, it is very much less likely than not that the Veteran's claimed headaches are sinus related in any form.  

The reviewing doctor next stated that bronchitis does not cause sinusitis, explaining the physiology that would make this impossible.  Further, the physiology was noted to corroborate and explain the May 2008 family physician's opinion that the Veteran's sinusitis and in-service bronchitis are not related, and that the headaches are not related to his sinus problems.  The doctor then reviewed the May 2008 neurologist's opinion, noting that the doctor based his opinion solely on the Veteran's history.  Given the facts listed above that the Veteran really had no clear diagnosis of sinus problems, and the fact that he has mentioned severe ear infections, which is also incorrect (the only reference to ear problems being treatment for fungal otitis externa, which does not qualify as a severe ear infection, the reviewer commented that the premise for the neurologist's opinion is incorrect.  

Given the lack of any documentation of headaches in service, as well as the negative separation examination report, there is no clear, objective evidence that establishes a chronicity of headaches or sinus problems.  Even if the medical records demonstrated one or two treatments for symptom complexes of which headache was a part, this would not establish a clear connection between headaches during service and the Veteran's current symptoms.  What is lacking is a clear establishment of the chronicity of the headaches, beyond the "normal" or other acute illness related headache symptoms that are seen with the usual viral type illnesses while in service, which would suggest that this symptom in and of itself required specific evaluation and/or treatment.  In view of the lack of objective evidence to establish the chronicity of the claimed sinusitis and headaches, as well as attached medical articles which state that the concept of "sinus headaches" is a misnomer, as well as a lack of a current diagnosis of chronic sinusitis, it is very much less likely than not that the Veteran's claimed sinusitis and headaches are due to, as a result of, or permanently aggravated by in-service illness, injury, treatment, or event.  In addition, given the absence of any clear, documented relationship which would connect bronchitis causing sinusitis, not causing chronic headaches for that matter, it is very much less likely than not that the Veteran's claimed sinusitis and headaches secondary to bronchitis are due to, as a result of, or permanently aggravated by an in-service illness, injury, treatment, or event.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for residuals of bronchitis, to include sinus pain and headaches.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has assigned more probative weight to the opinions of the May 2008 family physician and Dr. A.H.D. than to the neurologist's May 2008 opinion.  The neurologist relied upon the history of diagnoses provided by the Veteran to reach his opinion, as stated in the addendum to his report.  By contrast, as described in detail above, Dr. A.H.D. provided an extremely thorough analysis and explanation as to why he believed that the Veteran's bronchitis did not cause sinusitis or headaches, and as to why sinusitis and headaches were not related to active service.  He relied upon physiological principles and included medical articles supporting his opinion, and directly addressed the 2008 neurologist's opinion.  For these reasons, the Board finds Dr. A.H.D.'s opinion to be more probative than that of the 2008 neurologist.    

In addition, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current headaches, facial pressure, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's headaches, facial pain, and congestion are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show treatment for bronchitis in April 1951, but the April 1955 did not mention any residual symptoms of bronchitis, sinus problems, or headaches.  Following service, there was no documentation of complaints or treatment for headaches or sinus pain until 2001, over 45 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for over 45 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, the weight of the competent evidence is against a finding that the Veteran's current symptoms are related to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
   
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of bronchitis, to include sinus pain and headaches, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for residuals of bronchitis, to include sinus pain and headaches, is denied.  


REMAND

The RO denied entitlement to service connection for vertigo in a January 2010 rating decision.  On a March 2010 Statement in Support of Claim (VA Form 21-4138), the Veteran indicated that the correspondence should be accepted as a Notice of Disagreement (NOD) with the rating decision dated January 2010 which denied his claim for vertigo as secondary to hearing loss and tinnitus.  That communication from the Veteran is reasonably construed as an NOD. 

The Board notes the Veteran has not been furnished a Statement of the Case which addresses the issue of entitlement to service connection for vertigo.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the Veteran is entitled to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to entitlement to service connection for vertigo must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After conducting any necessary development, provide the Veteran and his representative with a Statement of the Case addressing the issue of entitlement to service connection for vertigo, including as secondary to his service-connected tinnitus and hearing loss.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to service connection is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


